 



Exhibit 10.2
FIRST AMENDMENT
TO
AMENDED AND RESTATED
OPERATING AGREEMENT
OF
KYKUIT RESOURCES, LLC
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED OPERATING AGREEMENT OF KYKUIT
RESOURCES, LLC (the “Amendment”) is entered into as of this 17th day of
December, 2007 (the “Effecive Date”), by and between the undersigned Members of
KYKUIT RESOURCES, LLC, an Ohio Limited Liability Company (the “Company”).
     WHEREAS, on October 24, 2007, the undersigned Members of the Company
entered into the Amended and Restated Operating Agreement of Kykuit Resources,
LLC (the “Operating Agreement”); and
     WHEREAS, the parties hereto desire to amend the Operating Agreemnt pursuant
to the terms and conditions set forth herein.
     NOW THEREFORE, in consideration of Ten Dollars ($10.00), and for other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
undersigned Members here agree as follows:
     1. From and after the the Effective Date of this Amendment, the Unit
Ownership of the Members shall be as set forth in the Revised Exhibit “C” which
is attached hereto and incorporated herein by this reference.
     2. From and after the Effective Date of this Amendment, all refererences in
the Operating Agreement to “Units” or “Unit Ownership” or “proportion to Unit
Ownership” or “Membership Interest” shall refer to the allocation of Unit
Ownership reflected in the column of Revised Exhibit C attached hereto entitled
“Actual Unit Ownership” and/or “Actual Percentage of Unti Ownership”.
     3. From and after the Effective Date of this Amendment, the two columns of
Revised Exhibit C entitled “Effective Unit Ownership for Hemus Participating
Wells” and “Percentage of Unit Ownership for Hemus Participating Wells” reflect
the effective ownership of each Member for those operations of the Company in
which Hemus, Ltd. opts to participate on a twenty-five percent (25%) basis
pursuant to the Joint Venture Development Agreemnent that was entered into by
and between the Company and and Hemus, Ltd. on or about August 3, 2007.
     4. The Operating Agreement is hereby revived and ratified and shall be in
full force and effect subject to the modifications stated herein.
     5. This Amendment may be executed in counterparts, each constituting a
duplicate original, but all counterparts shall constitute one and the same
Amendment. Signatures transmitted by by facsimile or email shall be deemed
originals for all purposes.
     6. In the event of a conflict or inconsistency between the provisions of
this Amendment and the Operating Agreement, the provisions of this Amendment
shall control and govern.





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of this date first
above written.

     
/s/ Gregory J. Osborne
 
   
John D. Oil and Gas Company
   
By: Gregory J. Osborne
   
Its: President
   
 
   
/s/ James W. Garrett
 
   
Energy West Resources, Inc.
   
By: James W. Garrett
   
Its: President and Chief Operating Officer
   
 
   
/s/ Sam Petros
 
   
Petros Development Co., LLC
   
By: Sam Petros
   
Its: Manager
   
 
   
/s/ Richard M. Osborne
 
   
Richard M. Osborne, Trustee U/T/A 1-13-95
   
 
   
CCAG Limited Partnership
   
By: TGF Corporation
   
Its: General Partner
   
 
   
/s/ Steven A. Calabrese
 
   
By: Steven A. Calabrese, President of
   
TGF Corporation
   
 
   
/s/ Steven A. Calabrese
 
   
R.C. Enterprises & Development, LLC
   
By: Steven A. Calabrese
   
Its: Managing Member
   

 